     Case 1:19-cr-00254-NONE-SKO Document 38 Filed 01/13/21 Page 1 of 2


 1   ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings SBN 296418
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   EDUARDO LEON
 7
                                       UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                         Case No. 19-cr-00254 NONE-SKO

12                        Plaintiff,

13             v.                                       STIPULATION AND ORDER TO
                                                        CONTINUE THE SENTENCING HEARING
14    EDUARDO LEON,

15                        Defendants.

16
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17
     DROZD AND THOMAS NEWMAN, ASSISTANT UNITED STATES ATTORNEY:
18
               COMES NOW Defendant, EDUARDO LEON, by and through his attorney of record,
19
     Alekxia Torres Stallings hereby requesting that the sentencing hearing currently set for Friday,
20
     January 15, 2021, be continued to January 29, 2021.
21
               An issue arose that defense counsel needs more time to brief and gather supporting
22
     documents. I have spoken to AUSA Jessica Massey and he has no objection to continuing the
23
     matter.
24
     ///
25
     ///
26
     ///
27             IT IS SO STIPULATED.
                                                                  Respectfully Submitted,
28
                                                       1
     Case 1:19-cr-00254-NONE-SKO Document 38 Filed 01/13/21 Page 2 of 2


 1

 2   DATED: January 12, 2021                                  /s/ Alekxia Torres Stallings
                                                              ALEKXIA TORRES STALLINGS
 3                                                            Attorney for Defendant
                                                              EDUARDO LEON
 4

 5

 6   DATED: January 12, 2021                                  /s/Jessica Massey
                                                              JESSICA MASSEY
 7                                                            Assistant U.S. Attorney
 8

 9
                                               ORDER
10

11          IT IS SO ORDER that the sentencing currently set for Friday, January 15, 2021 be

12   continued to Friday, January 29, 2021.

13   IT IS SO ORDERED.
14
        Dated:    January 12, 2021
15                                                  UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
